I have been unable to agree with the conclusion that the defendant's second arrest was without legal justification. In my judgment his statements and offers, while accompanying the officer after his first arrest, and his significant conduct, were equivalent to an admission that *Page 62 
he was committing the misdemeanor of which he was evidently suspected, and were sufficient to bring his rearrest, by the same officer, within the principle of the decisions in Heyward v.State, 161 Md. 685, 693, 158 A. 897, and Blager v. State,162 Md. 664, 161 A. 1. The torn lottery ticket secreted in the cell which the defendant occupied, and the other similar tickets found along the course of his flight from the officer's original custody, as well as those discovered in his automobile, were, I think, under the circumstances, properly admitted in evidence.Callahan v. State, 163 Md. 298, 162 A. 856.